Title: To Benjamin Franklin from Arthur Lee, 24 January 1779
From: Lee, Arthur
To: Franklin, Benjamin


Sir/
Chaillot Jany 24th 1779
Mr Monthieu’s Accounts & papers were at Passy when I saw them last.
The public Accounts were there also & if they do not remain there still, I apprehend Mr Grand has them, the large one being signd by Mr. Deane which he therefore wished to keep. But I am confident you had a copy of it, & that he will tell you the same. The only public Papers in my possession of those you request are Mr Deane’s Remarks which I have the honor of enclosing.
I have the honor to be Sir, your most Obedt Hble Servant
A. Lee
